                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                8:19CR231
                                          )
      vs.                                 )
                                          )
KENNETH WAYNE SMITH,                      )                  ORDER
                                          )
                   Defendant.             )


       This matter is before the court on the Unopposed Motion to Continue Trial [27].
Counsel was recently appointed and needs additional time to review discovery in this
matter and to meet and discuss with defendant. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [27] is granted, as follows:

      1. The jury trial now set for December 16, 2019, is continued to January 21,
         2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and January 21, 2020, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: November 18, 2019.

                                       BY THE COURT:


                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
